Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The examiner is in receipt of applicant’s response to office action mailed 1/28/2022, which was received 4/28/2022. Acknowledgement is made to the amendment to claims 1,6,8 and the cancellation of claim 5. Applicant’s amendment and remarks have been carefully considered and were persuasive in overcoming the USC 101 and USC 102 rejections, therefore, the following reasons for allowance follow:

Rejoinder
Claims 1,8 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 2-4,7,9-12,15, directed to the species of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 8/12/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Joseph Cruz on 7/12/2022.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Cancel claims 13,16-20.
In claim 14 line 1, delete the phrase “claim 14” and insert --claim 8--.

Allowable Subject Matter
 Claims 1-4,6-12,14-15 are allowable.
	The following is an Examiner's statement of the reasons for allowance for all independent claims 1 and 8.
	The independent claim 1 and 8 would be found to be allowable for the reasons stated in the response filed 4/28/2022 and because the independent claims as a whole are not fairly taught by the cited art of record. For instance; the cited art does not teach “receiving, by at least one processor of a machine executing a receiving module, a present item listing indicative of a present item, the present item listing including a set of characteristics describing the present item; generating, by the at least one processor executing a determination module, a first machine-readable data structure that includes a first set of factors representing the present item listing; issuing, via a computer lookup function and by the at least one processor executing an access module, a database call and accessing a set of historical item listings stored in a database associated with the database call, each historical item listing of the set of historical item listings associated with a set of historical characteristics that includes a set of bid velocity data for each historical item listing, generating a second set of machine-readable data structures that each include a respective set of factors representing a respective historical item listing of the historical item listings; determining, via a computer read of the first machine-readable data structure and the second set of machine-readable data structures, a set of similarity scores for the present item, the set of similarity scores including a similarity score for each of the set of historical item listings determined to be similar to the present item listing; determining a bid range rank for the set of bid ranges based on the set of similarity scores; based at least in part on: the set of bid velocity data and the set of factors, the set of similarity scores, and the bid range rank, generating, by the at least one processor executing a generation module, a set of prices for the present item and based on the generating of the set of prices, causing presentation, by the at least one processor executing a presentation module, on a client device, of at least the set of prices of the present item”.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mark Fadok whose telephone number is 571.272.6755.  The examiner can normally be reached Monday thru Friday 8:00 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein (AU 3625) can be reached on 571.272.6764.
	Any response to this action should be mailed to:
Commissioner for Patents
P.O. Box 1450
Alexandria, Va. 22313-1450
or faxed to:
571-273-8300 	[Official communications; including 
After Final communications labeled
"Box AF"]
For general questions the receptionist can be reached at 571.272.3600
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for
published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should
you have questions on access to the Private PAIR system, contact the Electronic
Business Center (EBC) at 866-217-9197 (toll-free).  
/MARK A FADOK/           Primary Examiner, Art Unit 3625